Title: To Thomas Jefferson from Bayard, 16 April 1789
From: Bayard, M.
To: Jefferson, Thomas



Monseigneur
Hôtel Charot prês l’Egout MontmartreParis ce 16 Avril 1789.

J’ai L’honneur d’exposer à votre Excellence La triste position du Sr. Maizieres, Negociant francois, qui se trouve dans la plus grande détresse en cette ville avec Trois mille Dollars Papiers des Etats unis, Treasure of Loan produisant interêt à Six pr %. Il la supplie de lui faire payer à Paris ceux de plusieurs années echües. Si cela lui etoit absolument impossible, il Réclame de sa Bienveillance La grace Suivante:
Le Sr. Maiziere a fait pendant plusieurs années à Charlestown un Commerce avantageux et a acqui dans ce pays des maisons et des Terres. En Revenant Il fit prês de la Rochelle un Naufrage dans lequel touttes ses Marchandises ont été perdües. Voyant qu’il ne peut en france tirer aucun parti du Papier du Congrês, Il désire passer au plutot dans l’Amerique Septentrionale. L’intention de son Excellence etant d’y retourner incessamment, Il la Supplie de lui accorder un Passage dans le Vaisseau sur lequel Elle S’embarquera  Il lui remettroit en Dépot son Papier du Congrês sur lequel Il rembourseroit à l’arrivée les fraix de Passage. Son Excellence mettroit le comble aux Voeux du Sr. Maizieres si sur ces trois mille Dollars elle avoit la bonté de lui avancer ici une Somme sur laquelle Il formeroit une pacotille.
Le Sr. Maiziere sait bien l’Anglois et a des talents qui pourroient être utils pendant la Traversée.
Sans L’Éloignement de l’hotel de Son Excellence, J’aurois eü L’honneur de lui présenter cette Requêtte que je la Supplie d’accueillir et de me désigner un moment d’audience pour l’entretenir sur la Suitte d’un Traitté que j’ai fait avec Monsieur Benjamin Franklin.
Je Suis avec Respect Monseigneur Votre três humble et très obeissant Serviteur

Bayardancien fournisseur des Troupes du Roi

